DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1 to 20 are presented for examination.  
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
4.	The references listed in the information disclosure statement submitted on 7-24-2020, 9-27-2020, 12-18-2020 and 1-28-2021 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
5.	Claims 1 to 20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method and an apparatus for encoding information for wireless communication devices based on K information bits and sub-channel reliabilities, for instance, Trifonov et al. (USPAP 2015/0295593) one such example of the prior art made of record, teaches a method and an apparatus for data encoding  using a twisted polar code in a communication system.  However, the prior art made of record taken alone or in combination fails to teach or fairly N, wherein the sequence uiN comprises N bits, each bit of the sequence uiN corresponds to a subchannel, the K information bits, the J first-type auxiliary bits, and the J' second-type auxiliary bits are placed in K' positions of the sequence uiN according to the determined K' subchannels.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. 	(USPAP 2014/0365842) discloses a decoding device and decoding method for polar codes cascaded with cyclic redundancy check.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112